DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to patentably distinct species based on a combination of subspecies as follows:
A) generating lottery results:
	i) claim 3, wherein the lottery control system is arranged to generate a predetermined result of the lottery by which each lottery card when printed is either a winner of a predetermined prize or a non-winner of the lottery, which predetermined result is associated with the code of the card;
	ii) claim 4, wherein the lottery control system is arranged to generate a pool of results of the lottery and to allocated to each card only when activated a result from the pool, which allocated result is associated in the lottery control system with the unique code of the card.
B) means of visibility of the remaining information:
	i) claim 12, wherein each lottery card has an opening therein with the remaining information printed on the POS receipt being arranged and dimensioned so as to be all visible simultaneously through the opening;
	ii) claim 13, wherein each lottery card has at least one translucent portion thereof with the remaining information printed on the POS receipt being visible through said at least one translucent portion.
C) structural architecture of the lottery control system:
	i) claim 15, wherein said lottery control system comprises a single networked computer;

 The species are independent or distinct because these species and subspecies therein create a number of variations that appear substantially mutually exclusive, such as for example, invention encompassing species A(i)B(i)C(i) requires the lottery control system to generate a predetermined result of the lottery by which each lottery card when printed is either a winner of a predetermined prize or a non-winner of the lottery, where remaining information is visible through an opening in a lottery card and the lottery control system comprises a single networked computer, which appears to be differing embodiment to the invention encompassing species A(ii)B(ii)C(ii), as clearly ascertained in review of the features required for that invention as detailed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 2, 5-11, 14, & 17-19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined (e.g. one subspecies from each of A, B, & C identified above creates a unique species – e.g. A(i)B(i)C(i) versus A(ii)B(ii)C(i) – with 8 total mutually exclusive species combinations) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Examiner’s Remarks
In an effort to perform compact prosecution upon Applicant’s election to the outstanding election of species requirement detailed above, the Examiner respectfully requests Applicant to fully review the pending claims with respect to 35 U.S.C. 112(b).
Based on the Examiner’s current review of the pending claims, the Examiner has identified a number of potential issues under 35 U.S.C. 112(b).  The following is only exemplary, whereby other issues may exist, and thus the Applicant encouraged to resolve the potential issues in a reply to this communication.
Some examples of potential issues include:
Claim 1 is directed to an apparatus claim, however, recites the apparatus comprises “a plurality of lottery cards…”, which does not appear to be a structural component of an apparatus.
Claim 1 recites “…whether the lottery card or the lottery card…” which appears to either be repetitive or include a typographical error.
Claim 1 recites “customers” in the preamble, then in a first instance recites “the customer”, and thereafter in another instance recites “a customer”, which provides a lack of clarity when the claim is read in its entirety.
Claim 3 recites “the code of the card” which should be “the unique code of the lottery card” to avoid any interpretation issues.
Claim 3 recites “which predetermined result is associated…” – grammatically, it appears this could be rewritten to “the predetermined result being associated…”
Claim 4 recites “each card” and “the card” which should refer to the previously recited lottery cards for at least the same reason as claim 3.
Claim 4 recites “to allocated” which appears as though it should be “to allocate”

Claim 5 appears unclear, as it depends from claim 1 which establishes a lottery (preamble of claim 1) associated with the lottery cards, however, claim 5 appears to redefine the lottery cards as being part of a “stand-alone lottery” and later recites “the lottery” causing a clarity issue as to which lottery is now being referenced.
Claim 6 is unclear if this is akin to a method step or an actual structural component of the apparatus of claim 1 from which claim 6 depends, i.e. claim 6 recites “wherein there is provided a plurality of lottery tickets” which appears to a be a function, and even if it were recited as “the apparatus further comprising a plurality of lottery tickets”, the same reasoning for indefiniteness as discussed above with respect to claim 1 and lottery cards appears applicable.
Claim 8 recites “the first part” which lacks antecedent basis.
Claim 8 recites “the lottery card” which lacks clarity as to which lottery card of the previously recited lottery cards is referenced, that is, “the lottery card” appears to lack sufficient antecedent basis in at least one interpretation.
Claim 9 recites “the lottery card” – see discussion regarding claim 8 above.
Claim 9 also recites “the game elements”, “the game symbols”, and “the symbols”, all of which lack antecedent basis within claim 9, which depends from claim 1.
Claim 11 recites “the covered game elements” and “the covering”, each of which lack antecedent basis within claim 11, which depends from claim 10.
Claim 11 may grammatically benefit from inserting “is” between “card” and “either”.
Claim 11 recites “the lottery card” – see discussion regarding claim 8 above.
	Claim 14 recites “each lottery cards” which should be “each lottery card”.
	Claim 17 recites “the lottery tickets” which lacks antecedent basis.

	It is again noted that the list detailed above is only exemplary of clarity and antecedent basis issues set forth in the currently pending claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/MILAP SHAH/Primary Examiner, Art Unit 3715